         Case 3:15-cv-00675-JBA Document 1300 Filed 10/22/19 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 ) Civil Action No.
                                                   )  3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )

                      RECEIVER’S MOTION FOR ENTRY OF ORDER
                        COMPELLING TRANSFER OF PHYSICAL
                         POSSESSION OF CERTAIN EARRINGS

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate1

(the “Receiver”), by and through his undersigned counsel, Zeisler & Zeisler, P.C., hereby

respectfully moves (the “Motion”) for an order from this Court, in the form set forth in the

proposed order attached hereto as Exhibit A (the “Proposed Order”), compelling Harris St. Laurent




1
 Unless expressly defined otherwise, the definitions of terms set forth in the Report of Receiver [Doc. No.
1135] (the “Report”) are incorporated herein by reference.
                                                    1
        Case 3:15-cv-00675-JBA Document 1300 Filed 10/22/19 Page 2 of 8




LLP (the “Harris Firm”) to surrender physical possession of a pair of Harry Winston earrings

(SEC No. 84, the “Earrings”)—which constitute receivership property—to the Receiver. In support

thereof, the Receiver respectfully represents as follows.

       I.      Factual & Procedural Background

       The Earrings constitute property of the Receivership Estate and are held in a safe deposit

box controlled by the Harris Firm. (See Declaration of Shalini Ahmed Regarding Identity and

Location of Assets [Doc. No. 1091], at 5, filed January 17, 2019 (the “S. Ahmed Declaration”).

The Receiver has not independently verified the value of the Earrings. However, the Receiver

reasonably believes that the Earring have significant value.

       Shortly after the S. Ahmed Declaration was filed, the Receiver requested information from

the Harris Firm regarding the Earrings. Following lengthy discussions with counsel at the Harris

Firm over the course of many months, Attorney Andrew M. St. Laurent (“Attorney St. Laurent”),

a partner at the Harris Firm, provided the affidavit attached hereto as Exhibit B (the “St. Laurent

Affidavit”) concerning the Earrings, including the location and condition of the same.

       After reviewing the St. Laurent Affidavit and consulting with the Commission, the

Defendant and the Relief Defendants, the Receiver believes that, in an abundance of caution, the

Receiver should take physical possession of the Earrings and maintain such possession until further

order of this Court. Subject to further order of this Court, the Receiver proposes to keep the

Earrings in the safe deposit box maintained by Z&Z for its clients.

       II.     Relief Requested

       Pursuant to the Appointment Order, the Receiver possesses the authority to take possession

of Receivership Assets. (See Appointment Order, at 7 (“The Receiver shall have the… power[]…

[t]o take possession, custody, and control of all records and property of the Receivership

Estate[.]”).) The Earrings undoubtedly constitute property of this Receivership Estate. Despite the
                                                 2
          Case 3:15-cv-00675-JBA Document 1300 Filed 10/22/19 Page 3 of 8




Receiver’s request, the Harris Firm has declined to surrender possession of the Earrings to the

Receiver asserting a first-priority security interest and/or other rights in the Earrings to secure

amounts due it.

          Because the Receiver’s Plan of Liquidation submitted on April 3, 2019, does not include

the liquidation of the Earrings, the Receiver has not investigated and takes no position, at this time,

with respect to any and all rights, liens and interests in the Earrings held by any and all persons,

including the Harris Firm. In balancing various relevant factors including the risk of loss, the risk

of any particular person seeking to extract leverage based upon their physical possession of the

Earrings, and the risk of prejudice to other persons, the Receiver respectfully submits that it is in

the best interest of the Receivership Estate for the Receiver to take possession of the Earrings while

preserving whatever rights, liens and interests all other persons may have and making the

Receiver’s possession of the Earring subject to further order of this Court. The Proposed Order

submitted herewith so provides. The Commission does not object to the relief requested in this

Motion and as set forth in the Proposed Order.

          III.   Conclusion

          For the reasons set forth above, the Receiver submits that cause exists to compel the Harris

Firm to turn over possession of the Earring to the Receiver on the terms set forth in the Proposed

Order. Accordingly, the Receiver respectfully requests that this Court grant this Motion, issue an

order consistent with the Proposed Order, and grant such other relief as this Court deems just and

proper.




                                                   3
Case 3:15-cv-00675-JBA Document 1300 Filed 10/22/19 Page 4 of 8




Dated at Bridgeport, Connecticut, this 22nd day of October, 2019.

                                            Respectfully submitted,

                                            JED HORWITT, ESQ., RECEIVER

                                            /s/ Stephen M. Kindseth
                                            Stephen M. Kindseth (ct14640)
                                            Christopher H. Blau (ct30120)
                                            Zeisler & Zeisler, P.C.
                                            10 Middle Street, 15th Floor
                                            Bridgeport, CT 06604
                                            Telephone: 203-368-4234
                                            Facsimile: 203-549-0903
                                            Email: skindseth@zeislaw.com
                                                     cblau@zeislaw.com
                                            Counsel to the Receiver




                                        4
        Case 3:15-cv-00675-JBA Document 1300 Filed 10/22/19 Page 5 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 22, 2019, a copy of the foregoing Motion was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                     /s/ Stephen M. Kindseth
                                                     Stephen M. Kindseth (ct14640)




                                                 5
Case 3:15-cv-00675-JBA Document 1300 Filed 10/22/19 Page 6 of 8




                      EXHIBIT A




                               6
          Case 3:15-cv-00675-JBA Document 1300 Filed 10/22/19 Page 7 of 8



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                       )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )                 Civil Action No.
                                                  )                 3:15-cv-675-JBA
                                                  )
IFTIKAR AHMED                                     )
                                                  )
              Defendant, and                      )
and                                               )
                                                  )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED              )
DOMAINS, LLC; SHALINI AHMED; SHALINI              )
AHMED 2014 GRANTOR RETAINED                       )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 2, a minor child )
by and through his next friends, IFTIKAR and      )
SHALINI AHMED, his parents; I.I. 3, a minor child )
by and through his next friends, IFTIKAR and      )
SHALINI AHMED, his parents                        )
                                                  )
              Relief Defendants.                  )
                                                  )

      [PROPOSED] ORDER CONCERNING RECEIVER’S MOTION FOR ENTRY OF
                   ORDER COMPELLING THE TRANSFER OF
                PHYSICAL POSSESSION OF CERTAIN EARRINGS

         WHEREAS it being in the best interest of the Receivership Estate for the Receiver to take

physical possession of that certain pair of Harry Winston earrings (SEC No. 84, the “Earrings”) in

furtherance of his duties and obligations under the Order Appointing Receiver [Doc. No. 1070]

(the “Appointment Order”);

         WHEREAS the Harris St. Laurent LLP (the “Harris Firm”) asserts that it holds a first-

priority security interest and/or other rights in the Earrings securing certain amounts allegedly due

it;
            Case 3:15-cv-00675-JBA Document 1300 Filed 10/22/19 Page 8 of 8



       WHEREAS the United States Securities and Exchange Commission (the “Commission”)

does not object to the relief requested in the Receiver’s Motion for Order Concerning the

Assumption of Physical Possession of Certain Earrings (the “Motion”) as set forth in this Order;

         IT IS HEREBY ORDERED that:

       1.       The Harris Firm shall immediately transfer physical possession of and deliver the

Earrings to the Receiver;

       2.       The Receiver shall assume and maintain physical possession of the Earrings in a

manner consistent with his rights and duties under the Appointment Order until further order of this

Court; and

       3.       Notwithstanding the transfer of physical possession of the Earrings to the Receiver,

all rights, liens and interests in the Earrings held by any and all persons including, but not limited

to, the Harris Firm, in existence immediately prior to the delivery of possession of the Earring to

the Receiver shall remain in full force and effect until further order of this Court upon due notice

and hearing.




                                                   2
